UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6490


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDWARD DANE JEFFUS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.        N. Carlton
Tilley, Jr., Senior District Judge. (6:92-cr-00184-NCT-2)


Submitted:    June 22, 2009                  Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward     Dane    Jeffus,       a   federal    prisoner,           seeks   to

appeal    the    district       court’s      orders     denying       his   motion    filed

pursuant to Fed. R. Civ. P. 60(b)(4) in part and dismissing it

in part as a successive 28 U.S.C.A. § 2255 (West Supp. 2008)

motion;    denying       his    motion       for   an   evidentiary         hearing;      and

denying his motion to alter or amend judgment.

              The district court’s orders are not appealable unless

a     circuit     justice        or     judge       issues    a        certificate        of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,     369    (4th      Cir.     2004).         A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims    by    the    district    court       is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Jeffus has

not    made     the    requisite       showing.         Accordingly,         we    deny    a

certificate of appealability and dismiss the appeal.



                                              2
             Additionally,    we     construe       Jeffus’s     notice    of    appeal

and informal brief on appeal as an application to file a second

or   successive   motion     under    28       U.S.C.A.    §   2255.      See    United

States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                               In

order   to   obtain    authorization           to   file   a   successive       §    2255

motion, a prisoner must assert claims based on either: (1) a new

rule    of    constitutional       law,        previously      unavailable,          made

retroactive by the Supreme Court to cases on collateral review;

or (2) newly discovered evidence that would be sufficient to

establish by clear and convincing evidence that no reasonable

factfinder     would   have    found       the      petitioner     guilty       of    the

offense.     28 U.S.C. §§ 2244(b)(2), 2255 (2006).                 Jeffus’s claims

do not satisfy either of these conditions.                      We therefore deny

authorization to file a successive § 2255 motion.

             Although we grant Jeffus’s motion to supplement his

informal brief, we deny his motions to supplement the record on

appeal and for appointment of counsel.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                           3